
	

113 HR 4431 IH: To provide that, if emergency unemployment compensation is extended, prospective benefits shall be subject to gradual reduction.
U.S. House of Representatives
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4431
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2014
			Mr. Bentivolio introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide that, if emergency unemployment compensation is extended, prospective benefits shall be
			 subject to gradual reduction.
	
	
		1.ConditionIn the event that a law extending title IV of the Supplemental Appropriations Act, 2008 (Public Law
			 110–252; 26 U.S.C. 3304) is enacted on or after the date of enactment of
			 this Act, then, effective with respect to emergency unemployment
			 compensation payable for each week beginning on or after such date of
			 enactment or, if later, the effective date of the extension (the first
			 such week, in the case of any individual, to be referred to as the
			 individual’s initial post-extension week), section 2 shall apply.
		2.ReductionNotwithstanding any provision of title IV of the Supplemental Appropriations Act, 2008, the amount
			 of emergency unemployment compensation payable to any individual under
			 such title shall—
			(1)for the first week of unemployment following the initial post-extension week described in section
			 1, be equal to—
				(A)the amount that would otherwise be payable,
				(B)reduced by 5 percent; and
				(2)for each week of unemployment subsequent to the week of unemployment to which paragraph (1)
			 applies, be equal to—
				(A)the amount that would otherwise be payable,
				(B)reduced by—
					(i)the percentage reduction applicable under this section to the individual’s preceding week of
			 unemployment,
					(ii)increased by 5 percentage points,but not below zero.
